
	
		One Hundred Twelfth Congress of the United States of
		  America
		1st SessionBegun and held at the City of Washington on Wednesday, the fifth
		day of January, two thousand and eleven
		S. 384
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend title 39, United States Code, to
		  extend the authority of the United States Postal Service to issue a semipostal
		  to raise funds for breast cancer research.
	
	
		1.Extension of postage stamp for breast
			 cancer researchSection 414(h)
			 of title 39, United States Code, is amended by striking 2011 and
			 inserting 2015.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
